CARLOS J. CUEVAS, ESQ.
1250 CENTRAL PARK AVENUE
YONKERS, NY 10704

EMAIL: ccouevas576@aol.com
TELEPHONE: (914) 964-7060 FAX: (914) 964-7064

January 8, 2020

BY HAND

Chambers of the

Hon. Cecelia G. Morris,

Chief United States Bankruptcy Judge,
United States Bankruptcy Court,

355 Main Street,

Poughkeepsie, New York 12601

Attn. Ms. Vanessa Ashmeade

Re: LAK3, LLC vy. Dunn,
Adv. Pro. No. 18-09038(CGM)

Dear Madam:

I am counsel for the Defendant in the above-captioned adversary proceeding. Enclosed
please find Mr. Dunn’s Motion to Strike, which is returnable on January 28, 2020 at 9:30 AM.

Thank you for your consideration.

Respectfully submitted,
/s/ Carlos J. Cuevas
Carlos J. Cuevas

ce: Counsel of Record (Via ECF)
